DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1. The Action is responsive to the Applicant’s Remarks, Amendments and Arguments filed March 9, 2021 and the Application is a continuation of parent application 14568605 (filed 12/12/2014, U.S. Patent 10261801 issued 4/6/2019).
2.2. Claims 2-35 are pending and rejected, and claims 2, 13, 24 and 35 are independent. 
Response to Arguments
3. Applicant's arguments filed March 9, 2021 have been fully considered. For the Examiner’s responses, please refer to below discussions.
3.1. Concerning claim 2, the Applicant argued that “”Hayasaka nor Roehrig, taken alone or in any proper combination, discloses or makes obvious a method including, among other features, "causing the data processing application to be executed according to the selected mode to process the data records, including:
receiving the data records into the data processing application, the data records with fields including data, when the first mode is selected, processing the data of the one or more fields of the data records using the one or more running processes ... , when the second mode is selected, compiling code corresponding to the one or more 
With respect to the recited subject matter of new processes and “a second mode in which one or more new processes of the data processing application are started up”, the Examiner respectfully submitted that the subject matter is very different from a second mode “starting up one or more new processes” of the data processing application or “invoking one or more idle processes”, because the processes are already started up and are running processes and therefore, interpreted as new processes.
As further combining with teaching from Meinig, the Examiner respectfully submits that Hayasaka in view of Meinig and further in view of Roehrig seems reasonably teaching the subject matters recited in the claim 2.
3.2. In respect of claims 13, 24, 35, 6-11, 17-22 and 28-33, the Applicant arguments on Hayasaka in view of Roehrig, and further in view of Faibish’s failure on teaching data records, the Examiner respectfully agreed and further respectfully imported a reference published to Meinig to cure the deficiency. Please note, at [0038], 

Information Disclosure Statement
4. The information disclosure statements filed March 9, 2021 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449s have been electronically signed as attached.
Double Patenting Rejection
5.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
5.1. Claim 2-35 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent 10261801 (issued 4/6/2019 to parent application 14568605, filed 12/12/2014). Although the claims at issue are not identical, they are not patentably distinct from each other because the method steps recited in each of the conflicting claims, in the claim sets under method, system and computer readable medium, are closely identical, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The above rejections drawn against an U.S. Patent issued to the parent application, to which the instant is a continuation, is hereby held in abeyance. The rejection may be drawn should and when an allowable subject matter is identified and the rejection deems necessary.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claim 2-5, 12-16, 23-27 and 34-35 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Hayasaka et al.: "STORAGE APPARATUS AND METHOD FOR CONTROLLING STORAGE APPARATUS", (U.S. Patent Application Publication US 20140122818 A1, filed October 31, 2012 and published May 1, 2014, hereafter "Hayasaka"), in view of
Meinig: "METHOD AND SYSTEM FOR IDENTIFICATION AND MAINTENANCE OF FAMILIES OF DATA RECORDS", (U.S. Patent Application Publication US 20030167253 A1, filed March 4, 2002 and published September 4, 2003), and further in view of 
ROEHRIG et al.: "METHOD AND SYSTEM FOR MIGRATION OF PROCESSES IN HETEROGENEOUS COMPUTING ENVIRONMENTS", (U.S. Patent Application Publication US 20150301848 A1, filed October 18, 2013 and published October 22, 2015, hereafter "ROEHRIG").

As per claim 2, Hayasaka teaches a method including: a content index table S164, a container index table TF114 and the like. The content as storage data including files and indexed in the index tables reads on data records of the storage data);             responsive to the received request, and based on at least a size of the set of data (See Page 14, left column, claim 6, the storage apparatus determines whether or not usage of the predetermined storage area exceeds a preset limit value when the data targeted for the I/0 request is stored in the predetermined storage area) 
relative to a threshold size (See Page 14, left column, claim 6, when the usage of the predetermined storage area exceeds the limit value, herein the limit value is the threshold, exceeding in size is a relative of size), 
selecting either (i) a first mode in which one or more running processes of the data processing application are used to process the set of data (See Page 14, left column, claim 6, the storage apparatus selects the first de-duplication process method as the de-duplication process method to be applied to the data) or 
(ii) a second mode in which one or more new processes of the data processing application are started up (See  Page 14, left column, claim 6, when the usage of the 
However, Hayasaka’s teaching on the “causing the data processing application to be executed according to the selected mode to process the data records” does not explicitly teach including receiving the data records into the data processing application, the data records with fields including data.
On the other hand, as an analogous art on data de-duplication, Meinig teaches  including receiving the data records into the data processing application, the data records with fields including data (See [0038], the ability to automatically de-duplicate records having hundreds of fields and merge information can be quite beneficial).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Meinig's teaching with Hayasaka reference because Meinig is dedicated to determining data records that are 
Meinig in view of Hayasaka further teaches:            when the first mode is selected, processing the data of the one or more fields of the data records using the one or more running processes, code corresponding to the one or more running processes having been compiled prior to receiving the request to process the set of data (See Hayasaka: Page 14, left column, claim 6, when the usage of the predetermined storage area exceeds the limit value, the storage apparatus selects the first deduplication process method as the de-duplication process method to be applied to the data; and Meinig: [0038], records has hundreds of fields are selected for de-duplication and information merging).  
Hayasaka teaches selecting a second mode when the usage of the predetermined storage area does not exceed the limit value as described above.
However, Hayasaka in view of Meinig does not explicitly teach when the second mode is selected, compiling code corresponding to the one or more new processes and processing the data of the one or more fields of the data records using the one or more new processes.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine ROEHRIG’s teaching with Hayasaka in view of Meinig reference because ROEHRIG is dedicated to migration of processes in a heterogeneous computing environment from a source operating system on a source hardware system to a target operating on a target hardware system, Meinig is dedicated to determining data records that are related in a direct, or embedded manner and automatically removing duplicate data records, and Hayasaka is dedicated to de-duplication by deleting over-lapped data on disk drives and the further combined teaching would have enabled Hayasaka to expand de-duplication functionality by de-duplicating source data of an operating system on one hardware platform to target de-duplicated data of different operating system on a second hardware platform.
Hayasaka in view of Meinig and further in view of ROEHRIG further teaches:


As per claim 3, Hayasaka in view of Meinig and further in view of ROEHRIG teaches the method of claim 2, in which the one or more running processes are in standby mode prior to receiving the request to process the set data records (See ROEHRIG: [0072], target system may preload those pre-translated code parts form the repository before starting the migration. Preloaded pre-translated code before starting migration is in standby mode; and Meinig: [0038], the ability to automatically de-duplicate records having hundreds of fields and merge information can be quite beneficial). 

As per claim 4, Hayasaka in view of Meinig and further in view of ROEHRIG teaches the method of claim 2, including selecting either the first mode or the second mode based further on a format of the data records or a complexity of the data records or both (See Hayasaka: [0037], the de-duplication process is performed using the post 

As per claim 5, Hayasaka in view of Meinig and further in view of ROEHRIG teaches the method of claim 2, wherein selecting either the first mode or the second mode includes:             selecting the first mode when the size of the data records is equal to or less than the threshold size (See Hayasaka: Page 14, left column, claim 6, when the usage of the predetermined storage area exceeds the limit value, the storage apparatus selects the first de-duplication process method as the de-duplication process method to be applied to the data, herein the limit value is the threshold; and Meinig: [0038], the ability to automatically de-duplicate records having hundreds of fields and merge information can be quite beneficial); and             selecting the second mode when the size of the data records exceeds the threshold size (See Hayasaka: Page 14, left column, claim 6, when the usage of the predetermined storage area does not exceed the limit value, the storage apparatus selects the de-duplication process method to be applied to the data so as to balance the total size of data to be processed by the first de-duplication process method and the 

As per claim 12, Hayasaka in view of Meinig and further in view of ROEHRIG teaches the method of claim 2, wherein in the first mode, the one or more running processes are executed serially, and in the second mode, at least some of the one or more new processes are executed concurrently (See Hayasaka: [0004], where multiple processes are concurrently performed; and ROEHRIG: [0037] stacking of translation and emulation processes). 


As per claims 13-16 and 23, the claims recite a computing system including            one or more processors coupled to a memory, the one or more processors and memory being configured (See Hayasaka: Fig. 1 and [0051]-[0051], storage apparatus 100 includes a processor 102, the memory 104, and the processor 102 functions as an arithmetic processor, and contributes to the realization of various functions of the storage apparatus 100 according to programs and parameters stored in the memory) to perform the steps of the methods as recited, respectively, in claims 2-5 and 12 and as 
Therefore, claims 13-16 and 23 are rejected along the same rationale that rejected claims 2-5 and 12, respectively.

As per claims 24-27 and 34, the claims recite a non-transitory computer-readable medium storing instructions for causing a computing system (See Hayasaka: Fig. 1 and [0051]-[0051], storage apparatus 100 includes a processor 102, the memory 104, and the processor 102 functions as an arithmetic processor, and contributes to the realization of various functions of the storage apparatus 100 according to programs and parameters stored in the memory) to perform the steps of the methods as recited, respectively, in claims 2-5 and 12 and as rejected above under 35 U.S.C. § 103 as being unpatentable over Hayasaka in view of Meinig and further in view of ROEHRIG.
 Therefore, claims 24-27 and 34 are rejected along the same rationale that rejected claims 2-5 and 12, respectively.

As per claim 35, the claim recites a computing system including means (See Hayasaka: Fig. 1 and [0051]-[0051], storage apparatus 100 includes a processor 102, the memory 104, and the processor 102 functions as an arithmetic processor, and contributes to the realization of various functions of the storage apparatus 100 
 Therefore, claim 35 is rejected along the same rationale that rejected claim 2.
6.2. Claims 6-11, 17-22 and 28-33 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Hayasaka in view of Meinig and further in view of ROEHRIG, as applied to claims 2-5, 12-16, 23-27 and 34-35 above, and further in view of 
Faibish et al.: "BURST BUFFER APPLIANCE WITH SMALL FILE AGGREGATION", (U.S. Patent US 8,972,465 B1, filed Mar. 15, 2013 and issued Mar. 3, 2015, hereafter “Faibish").

As per claim 6, Hayasaka in view of Meinig and further in view of ROEHRIG does not explicitly teach the method of claim 5, wherein the threshold size is based on a format of the data records, and at least two different formats are each associated with a different threshold size. 
On the other hand, Faibish teaches the method of claim 5, wherein the threshold size is based on a format of the data records, and at least two different formats are each associated with a different threshold size (See col. 3, line 59-67, the designated 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Faibish's teaching with Hayasaka in view of Meinig and further in view of ROEHRIG reference because Faibish is dedicated to IO throughput performance for accesses to a very number of small files accesses, Meinig is dedicated to determining data records that are related in a direct, or embedded manner and automatically removing duplicate data records, and Hayasaka is dedicated to de-duplication by deleting over-lapped data on disk drives and the combined teaching would have improved Hayasaka's performance of a de-duplication process executed in a storage system due to improvement of 10 throughput performance of accessing to large number of files.



As per claim 8, Hayasaka in view of Meinig and, further in view of ROEHRIG and Faibish teaches the method of claim 5, wherein the threshold size is based on historical data indicative of the operation of the data processing application (See ROEHRIG: [0036], thereby the target application code C2 could be reused for example by additionally migrating the content of the persistent repository while performing the 

As per claim 9, Hayasaka in view of Meinig and, further in view of ROEHRIG and Faibish teaches the method of claim 5, including determining the threshold size during execution of the data processing application (See ROEHRIG: [0036], thereby the target application code C2 could be reused for example by additionally migrating the content of the persistent repository while performing the previously described migration process from virtualization and migration component VM1 to virtualization and migration component VM2. Herein performing the previously described migration process teaches historical data indicative of the operation of the data processing application; and at ROEHRIG: col. 3, line 59-67, also, multiple thresholds may be used for respective different types of data files, processing operations or analytics). 

As per claim 10, Hayasaka in view of Meinig and, further in view of ROEHRIG and Faibish teaches the method of claim 2, including selecting either the first mode or the 

As per claim 11, Hayasaka in view of Meinig and, further in view of ROEHRIG and Faibish teaches the method of claim 10, wherein the processing requirement includes an allowed time for processing the data records (See Hayasaka: [0174], the division of the content into chunks is already completed when the time comes to start the post-process de-duplication process 5305. Herein de-duplication processes completed before the time comes to start the post-process de-duplication teaches processing requirement includes an allowed time for processing the set of data; and Meinig: [0038], the ability to automatically de-duplicate records having hundreds of fields and merge information can be quite beneficial). 

As per claims 17-22, the claims recite a computing system including one or more 
Therefore, claims 17-22 are rejected along the same rationale that rejected claims 6-11, respectively.

As per claims 28-33, the claims recite a non-transitory computer-readable medium storing instructions for causing a computing system (See Hayasaka: Fig. 1 and [0051]-[0051], storage apparatus 100 includes a processor 102, the memory 104, and the processor 102 functions as an arithmetic processor, and contributes to the realization of various functions of the storage apparatus 100 according to programs and parameters stored in the memory) to perform the steps of the methods as recited, respectively, in claims 6-11 and as rejected above under 35 U.S.C. § 103 as being unpatentable over Hayasaka in view of Meinig and further in view of ROEHRIG and Faibish.

References
7.1. The prior art made of record:
F. U.S. Patent Application Publication US-20150301848-A1.
G. U.S. Patent Application Publication US-20140122818-A1.
H. U.S. Patent US-8972465-B1.
  I. U.S. Patent Application Publication US-20030167253-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A. U.S. Patent Application Publication US-20110307897-A1.
B. U.S. Patent Application Publication US-20150058316-A1.
C. U.S. Patent US-8301798-B2.
D. U.S. Patent US-8689185-B1.
E. U.S. Patent US-3518413-A.
Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
April 4, 2021